Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/08 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “wherein the oxidability is indicative of how fast the sample will oxidize, mature and/or age in a prospective non-zero amount of time”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches predicting oxidability, the specification is silent to predicting “how fast”, i.e. predicting a defined rate of oxidation and more specifically relative any and all amounts of time.  In addition the specification is silent to the combination of how fast the sample will oxide, mature and age.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “mature” and/or “age” are rejected, as they are relative terms, which renders the claim indefinite.  The term “mature” vs “age” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “mature” as opposed to “age”; it is unclear as to what degree of difference is encompassed by this phrase, if not “mature” but aged or aged but not mature.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (5239258) in view of Celotti et al. (The analytical evaluation of wine oxidability).
Kauffman teaches an electroanalytical method for predicting oxidability of a liquid food product (col. 2 lines 47-59), comprising:
a) recording a primary electrochemical signal of a sample of the food product (col. 4 lines 57-61); 
b) processing the primary electrochemical signal based on a virtual electrochemical titration (col. 7 lines 20-21; lines 31-35; voltammetric analysis);
c) determining an antioxidant power of the sample by calculating an area beneath a curve graphically representing the processed electrochemical signal (col. 7 lines 21-28);
d) comparing the antioxidant power of the sample to an antioxidant power of a same product with known oxidability (col. 7 lines 21-24); and 
e) predicting the oxidability of the sample, wherein the oxidibility is indicative of how fast the sample will oxide, mature and/or age in a prospective non-zero amount of time (col. 7 lines 24-28 suitability of continued use; col. 7 lines 40-42; relative various levels of freshness), based on the comparison of the antioxidant power of the sample to the antioxidant power of a same product with known oxidability (col. 7 lines 25-32).
Though silent to wine, Kauffman teaches detecting antioxidants in fluid food products which degrade during storage (col. 4 lines 5-9) and thus one of ordinary skill in the art would have been motivated to look to the art of specific food product which contain measurable antioxidants and change properties with respect to such over time.
Thus since Kauffman teaches oxidability evaluation of food products and since Celotti teaches a same evaluation of oxidability of food products and specifically wine.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a specific type of liquid food product such as in the instant case wine into the method as taught by Kauffman with respect to the broadly taught liquid food product thus providing a same analytical information directed to storage as taught by both and the advantage of rapid interpretation to optimize technology treatments directed to wine and all technological stages of wine making as taught by Celotti (pg. 1 first 2 par. ) including prediction of the potential oxidibility of a wine depending on storage condition (pg. 1 col. 2 par. 1).
The electroanalytical method according to claim 1, wherein said area beneath the curve of the processed electrochemical signal is calculated by integrating the processed electrochemical signal over an applied potential (col. 6 lines 35-39). 
Wherein the primary electrochemical signal comprises a voltammogram (col. 7 lines 20-24). 
The voltammogram comprises a cyclic voltammogram or a sweep voltammogram (col. 7 lines 20-24). 
The electrochemical signal is recorded using a device comprising a multiple electrode system with at least one working electrode, one reference electrode and one auxiliary electrode (col. 7 lines 54-56).
With respect to claim 12, though silent to an electrode strip, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a type of electrode, such as an electrode strip since Kaufmann teaches the need for a working electrode and since Kaufmann teaches the electrode type is not limited and made of conductive material to achieve the desired analysis (col. 7 lines 56-58)
The electrochemical signal is recorded using a single use electrode that is configured to be disposable (col. 7 lines 59-61; any material which is conductive as opposed to glassy carbon).
A method for predicting the optimal total oxygen supply for storing liquids in a container (col. 7 lines 24-28; suitability for use, continued storage or continued use), comprising:
a) predicting oxidability of the liquid according to the electroanalytical method described in claim 1 (col. 7 lines 20-32); and
b) predicting the optimal total oxygen supply based on the oxidability predicted in a) and desired properties that the liquid must shall have after storage (col. 7 lines 24-28; suitability for use, continued storage or continued use).
A method for maturation and/or aging, comprising: 
a) predicting optimal total oxygen supply of the liquid according to the method of claim 15 (col. 7 lines 20-32) and 
b) storing the liquid in the container over a defined period of time (col. 7 lines 25-28; where storage in a container is taken with respect to “storage” relative a liquid), wherein an oxygen level in the container and a storage time are adjusted so that the optimal total oxygen supply as determined in a) is achieved at an end of the storage time (col. 7 lines 24-28; suitability for use, continued storage or continued use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to supply a defined starting amount of oxygen to an interior of the container before sealing closed said container as taught by Celotti (pg. 5) for its art recognized purpose of providing a strong protective effect according to the type and age of the wine (pg. 6) in order to make the storage conditions directly applicable in the cellar for the control and management of the technological stages of red and white wine making as further taught by Celotti (pg. 7 par. 2).  
Since Kaufmann teaches storage of the food product.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired container relative the taught food product as taught by Kaufmann and more specifically a bottle as taught by Celotti (pg. 7) for its art recognized purpose of providing a container for a liquid product and since the selection of a desired container in the instant case is merely for storage purposes.
With respect to claim 19, though silent to a closure, Kaufmann teaches maintaining a suitability of the material for use.  Thus since exposure to oxygen affects the product, including degradation thereof.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a closure which precludes or reduces oxidability of the substance and more specifically a closure which precludes or reduces an oxygen transfer rate, which precludes or reduces spoilage over time, i.e. an intended length of storage, and desired properties that the product shall have upon opening the container after storage such as in the instant case and as taught by Kauffman maintaining the freshness, suitability for use, continued storage or continued use (col. 7 lines 26-30).


Response to Arguments
	With respect to applicants urging directed to Kaufmann, and applicants urging directed to predicting with respect to a future product.  Importantly it is initially noted the claimed “predicting oxidibility” is with respect to a steps a-d which are taught by Kaufmann.  It is further noted the claimed analysis is dependent on a “comparing”.  The claimed predicting “is based on the comparison”.  Thus with respect to applicants urging Kaufmann is silent to predicting the oxidibility of the sample, Kaufmann is taken to teach such with respect to “predicting” relative evaluating freshness of the sample, and/or to determine continued use and/or for determining various levels of freshness.  Importantly the claimed “predicting” is merely “indicative of” in addition to the fact that the claimed “predicting” is not defined relative a defined “future time” as urged but merely “in a prospective” time.  Kaufmann teaches analysis relative liquid foods where Celotti is relied upon to teach a specific type of liquid which is known to oxidize, i.e. wine and which as taught by Celotti “the prediction of the potential oxidibility of a wine also depends on storage conditions” (pg. 1 col. 2 par. 1).
	Though applicant urges Kaufmann is silent to prediction of wine oxidability the prediction relies upon a same “comparing” to a known as claimed and as taught by Kaufmann.  Thus it is further noted with respect to predicting relative the current sample state or more specifically as taught by Kaufmann predicting a current oxidability of the sample based on the comparison to determine a specific property of the sample to determine a state after storage, i.e. predicting the oxidability of the sample which is “indicative of”.
	It is further noted the claimed “indicative of” is with respect to a “prospective” amount of time which as taught by Kaufmann encompasses level of age, i.e. to determine levels of freshness as taught by Kaufmann.
	With respect to applicants urging Kaufmann’s product may be fully oxidized, importantly Kaufmann teaches evaluating freshness of the sample, and/or to determine continued use and/or for determining various levels of freshness, where it is further noted this argument assumes a fully oxidized product.
	With respect to applicants urging Kaufmann is silent to determining an antioxidant power of the sample by calculating an area beneath a curve graphically representing the processed electrochemical signal applicant is urged to col. 7 lines 21-28).
	With respect to applicants urging Kaufmann is silent to wine, and thus in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Importantly though silent to wine since Kauffman teaches oxidability evaluation of food products and since Celotti teaches a same evaluation of oxidability of food products and specifically wine.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a specific type of liquid food product such as in the instant case wine into the method as taught by Kauffman with respect to the broadly taught liquid food product thus providing a same analytical information directed to storage as taught by both and the advantage of rapid interpretation to optimize technology treatments directed to wine and all technological stages of wine making as taught by Celotti (pg. 1 first 2 par. ) including prediction of the potential oxidibility of a wine depending on storage condition (pg. 1 col. 2 par. 1).
	With respect to applicants urging directed to the definition of “predicting” and “forecasting”. The claimed analysis is dependent on a “comparing”.  The claimed predicting “is based on the comparison”.  Thus with respect to applicants urging Kaufmann is silent to predicting the oxidibility of the sample, Kaufmann is taken to teach such with respect to “predicting” relative evaluating freshness of the sample, and/or to determine continued use and/or for determining various levels of freshness.  Importantly the claimed “predicting” is merely “indicative of” in addition to the fact that the claimed “predicting” is not defined relative a defined “future time” as urged but merely “in a prospective” time.  Kaufmann teaches analysis relative liquid foods where Celotti is relied upon to teach a specific type of liquid which is known to oxidize, i.e. wine and which as taught by Celotti “the prediction of the potential oxidibility of a wine also depends on storage conditions” (pg. 1 col. 2 par. 1).
	Though applicant urges Kaufmann is silent to prediction of wine oxidability the prediction relies upon a same “comparing” to a known as claimed and as taught by Kaufmann.  Thus it is further noted with respect to predicting relative the current sample state or more specifically as taught by Kaufmann predicting a current oxidability of the sample based on the comparison to determine a specific property of the sample to determine a state after storage, i.e. predicting the oxidability of the sample which is “indicative of”.
	It is further noted the claimed “indicative of” is with respect to a “prospective” amount of time which as taught by Kaufmann encompasses level of age, i.e. to determine levels of freshness as taught by Kaufmann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792